DETAILED ACTION
This office action is in response to applicant’s amendment filed on 06/03/2022.  Claims 1, 10-12, 17-18, and 20 have been amended.  Claims 1-20 are pending and are directed towards method, apparatus, and computer product for Distributed Runtime Logging and Transaction Control for Multi-Access Edge Computing Services.  Examiner acknowledges applicant’s amendment to claim 12 and therefore withdraws the previous office action’s objection to claim 12.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 06/03/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claim 1, 11, and 18, that Egner and Padmanabhan fail to teach “determining, by the distributed transaction control system and based on the distributed ledger, that a smart contract does not govern the request” and “receiving, by the distributed transaction control system, a validation decision for the request after determining the smart contract does not govern the request, wherein the validation decision is provided from a main transaction control system for the application service layer network” (page 10-12 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections. 
B) Applicant’s arguments, with respect to the amended limitations of claim 10, 17, and 20, that Egner and Padmanabhan fail to teach “receiving the request from the network function further comprises diverting the request from an application platform to the distributed transaction control system” (page 12-13 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Objections
2.	Claim 20 is objected to because of the following informalities:  
A.	Claim 20, line 3, recites “the request to from” when it should recite “the request from”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (US Patent 10,194,320), hereinafter Egner, filed on Jul. 30, 2017 in view of Kempf et al. (US Pub. 2021/0081404), hereinafter Kempf, filed Apr. 17, 2018.
Regarding claim 1, Egner teaches a method, comprising: 
receiving, by a distributed transaction control system in a first edge cluster of an application service layer network, a request from a network function (col. 10, line 15-34 and col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request, where interconnected devices can be communicated via applications including application-specific integrated circuit, from a client information handling system attempting to access the network); 
logging, by the distributed transaction control system, a record of the request; publishing, by the distributed transaction control system, the record of the request in a distributed ledger (col. 26, line 56-67 and col. 27, line 24-37; MEC may update a transaction history block chain to describe an attempt by the client information handling system to access a network);
Egner does not teach determining, by the distributed transaction control system and based on the distributed ledger, that a smart contract does not govern the request;
after determining the smart contract does not govern the request
Kempf teaches determining, by the distributed transaction control system and based on the distributed ledger, that a smart contract does not govern the request (Fig. 1 and para 54, line 1-25 and para 110, line 1-34; TSMS system receives a request from a requestor to access a service and determine that the requestor may or may not be authorized based on the smart delegation contract in the blockchain database);
after determining the smart contract does not govern the request (Fig. 1 and para 54, line 1-25 and para 110, line 1-34; upon determining that the requestor’s request is not authorized based on the smart delegation contract in the blockchain database, redirect the request)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Kempf to provide TSMS system receives a request from a requestor to access a service and determine that the requestor may or may not be authorized based on the smart delegation contract in the blockchain database.  Doing so would provide data center architecture for management of cloud services using smart contracts, as recognized by Kempf. 
Egner teaches receiving, by the distributed transaction control system, a validation decision for the request, wherein the validation decision is provided from a main transaction control system for the application service layer network (col. 25, line 63-67 and col. 26, line 1-9; MEC system receives a validation message from the remote authentication server in response to the request); 
initiating, by the distributed transaction control system, a positive response to the request by the first edge cluster when the validation decision indicates an approval of the request (col. 26, line 32-55; MEC grants the requested network access to the client information handling system when the validation message indicates a valid request); and 
initiating, by the distributed transaction control system, a denial response to the request when the validation decision indicates a disapproval of the request (col. 27, line 38-67 and col. 28, line 1-9; MEC denies the requested network access to the client information handling system when the message indicates an invalid request).
Regarding claim 2, Egner and Kempf teach method of claim 1.
Egner teaches receiving the request further comprises receiving the request from a second edge cluster or a cloud service (col. 2, line 24-45 and col. 14, line 36-47; IoT client may use one or more information handling systems to form an ecosystem of devices for that single client to complete tasks on a cloud network).
Regarding claim 3, Egner and Kempf teach method of claim 1.
Egner teaches the request includes one of a domain name system (DNS) query, a service instantiation request, or a data request (col. 26, line 41-55; client information handling system requests access to the network for services).
Regarding claim 4, Egner and Kempf teach method of claim 1.
Egner teaches storing, in a memory of the main transaction control system, control policies for the first -28-Docket No. 20190441edge cluster (col. 9, line 17-39 and col. 25, line 1-28; the authentication server police access to a plurality of client information handling systems using stored pool of IMSIs and credentials for trusted clients); 
obtaining, by the main transaction control system, the request (col. 9, line 17-39 and col. 24, line 49-67; the authentication server receives the client information handling system request via the MEC); 
comparing, by the main transaction control system, the request against the control policies (col. 9, line 17-39 and col. 25, line 29-46; the authentication server compares the received credentials in the request to the stored credentials); and 
sending, by the main transaction control system and based on the comparing, the validation decision to the distributed transaction control system (col. 9, line 17-39 and col. 25, line 63-67; the authentication server transmits a validation message based on comparing the credentials to the MEC).
Regarding claim 5, Egner and Kempf teach method of claim 4.
Egner teaches the control policies include one or more of: 
transaction policies governing requests from devices and functions external to the first edge cluster; 
system policies governing requests from devices and functions internal to the first edge cluster; or 
access policies governing access requests to the first edge cluster (col. 9, line 17-39 and col. 24, line 49-67; the authentication server police access to a plurality of client information handling systems using stored pool of IMSIs and credentials for trusted clients via the MEC).
Regarding claim 6, Egner and Kempf teach method of claim 1.
Egner teaches storing, by the distributed transaction control system and in a local memory, the distributed ledger (col. 3, line 51-65 and col. 27, line 24-37; MEC may update a transaction history block chain and each client information handling system may store a block chain record).
Regarding claim 7, Egner and Kempf teach method of claim 1.
Egner teaches storing, by the main transaction control system, the distributed ledger (col. 15, line 34-62; the authentication server stores the transaction history block chain).
Regarding claim 8, Egner and Kempf teach method of claim 1.
Egner teaches the validation decision includes policy information supporting the validation decision (col. 27, line 38-67 and col. 28, line 1-9; the authentication server may transmit a message indicating that the received IMSI is not valid and that the client information handling system could not be verified).
Regarding claim 9, Egner and Kempf teach method of claim 8.
Egner teaches publishing another record of one of the positive response or the denial response in the distributed ledger, wherein the other record includes the policy information supporting the validation decision (col. 3, line 47-67 and col. 28, line 10-42; block chain data record may describe each previous attempt, such as IMSI used to gain access, whether that access was successful, and whether security flags are associated with the requesting client information handling system).
Regarding claim 10, Egner and Kempf teach method of claim 1.
Egner does not teach receiving the request from the network function further comprises: diverting the request from an application platform to the distributed transaction control system.
Kempf teaches receiving the request from the network function further comprises: diverting the request from an application platform to the distributed transaction control system (para 47, line 1-36 and para 48, line 1-30; communication interface receives requests from application and send the request to the service access authorization manager 112 of the TSMS system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Kempf to provide communication interface receives requests from application and send the request to the service access authorization manager 112 of the TSMS system.  Doing so would provide data center architecture for management of cloud services using smart contracts, as recognized by Kempf. 
Regarding claim 11, Egner teaches one or more network devices in an application service layer network (col. 10, line 15-34 and col. 24, line 49-67; mobile edge-compute (MEC) system in a network, where interconnected devices can be communicated via applications including application-specific integrated circuit), the one or more network devices comprising: 
a communications interface (col. 7, line 31-41; network interface device 120); and 
one or more processors, wherein the one or more processors execute instructions to (col. 7, line 1-16; a CPU to execute instructions):
receive a request from a network function (col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request from a client information handling system attempting to access the network); 
log a record of the request; publish the record of the request in a distributed ledger (col. 26, line 56-67 and col. 27, line 24-37; MEC may update a transaction history block chain to describe an attempt by the client information handling system to access a network); 
Egner does not teach determine, based on the distributed ledger, that a smart contract does not govern the request;
after determining the smart contract does not govern the request
Kempf teaches determine, based on the distributed ledger, that a smart contract does not govern the request (Fig. 1 and para 54, line 1-25 and para 110, line 1-34; TSMS system receives a request from a requestor to access a service and determine that the requestor may or may not be authorized based on the smart delegation contract in the blockchain database);
after determining the smart contract does not govern the request (Fig. 1 and para 54, line 1-25 and para 110, line 1-34; upon determining that the requestor’s request is not authorized based on the smart delegation contract in the blockchain database, redirect the request)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Kempf to provide TSMS system receives a request from a requestor to access a service and determine that the requestor may or may not be authorized based on the smart delegation contract in the blockchain database.  Doing so would provide data center architecture for management of cloud services using smart contracts, as recognized by Kempf. 
Egner teaches receive a validation decision for the request, wherein the validation decision is -30-Docket No. 20190441 provided from a main transaction control system for the application service layer network (col. 10, line 15-34 and col. 25, line 63-67; MEC system receives a validation message from the remote authentication server in response to the request, where interconnected devices can be communicated via applications including application-specific integrated circuit); 
initiate a positive response to the request when the validation decision approves the request (col. 26, line 32-55; MEC grants the requested network access to the client information handling system when the validation message indicates a valid request); and 
initiate a denial response to the request when the validation decision disapproves the request (col. 27, line 38-67 and col. 28, line 1-9; MEC denies the requested network access to the client information handling system when the message indicates an invalid request).
Regarding claim 12, Egner and Kempf teach apparatus of claim 11.
Egner teaches when receiving the request, the one or more processors further execute the instructions to: 
receive the request from the network function within a first edge cluster (col. 10, line 15-34 and col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request from a client information handling system attempting to access the network).
Regarding claim 13, Egner and Kempf teach apparatus of claim 11.
Egner teaches wherein the request includes a request by one application instance to interact with another application (col. 8, line 8-13 and col. 24, line 49-67; mobile edge-compute (MEC) system receives a request, where interconnected devices comprising application can be communicated via an application programming interface, from a client information handling system attempting to access the network).
Regarding claim 14, Egner and Kempf teach apparatus of claim 11.
Egner teaches store, in the memory, the distributed ledger (col. 3, line 51-65 and col. 27, line 24-37; MEC may update a transaction history block chain and each client information handling system may store a block chain record).
Regarding claim 15, Egner and Kempf teach apparatus of claim 11.
Egner teaches the validation decision includes policy information supporting the validation decision (col. 27, line 38-67 and col. 28, line 1-9; the authentication server may transmit a message indicating that the received IMSI is not valid and that the client information handling system could not be verified).
Regarding claim 16, Egner and Kempf teach apparatus of claim 15.
Egner teaches publish another record of one of the positive response or the denial response in the distributed ledger, wherein the other record includes the policy information supporting the validation decision (col. 3, line 47-67 and col. 28, line 10-42; block chain data record may describe each previous attempt, such as IMSI used to gain access, whether that access was successful, and whether security flags are associated with the requesting client information handling system).
Regarding claim 17, Egner and Kempf teach apparatus of claim 11.
Egner does not teach receiving the request from the network function, the one or more processors further execute the instructions to: divert the request from an application platform to the distributed transaction control system.
Kempf teaches receiving the request from the network function, the one or more processors further execute the instructions to: divert the request from an application platform to the distributed transaction control system (para 47, line 1-36 and para 48, line 1-30; communication interface receives requests from application and send the request to the service access authorization manager 112 of the TSMS system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Kempf to provide communication interface receives requests from application and send the request to the service access authorization manager 112 of the TSMS system.  Doing so would provide data center architecture for management of cloud services using smart contracts, as recognized by Kempf. 
Regarding claim 18, Egner teaches a non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to (col. 7, line 1-16; a CPU to execute instructions stored in memory):
receive a request from a network function (col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request from a client information handling system attempting to access the network); 
log a record of the request; publish the record of the request in a distributed ledger (col. 26, line 56-67 and col. 27, line 24-37; MEC may update a transaction history block chain to describe an attempt by the client information handling system to access a network); 
Egner does not teach determine, based on the distributed ledger, that a smart contract does not govern the request;
after determining the smart contract does not govern the request
Kempf teaches determine, based on the distributed ledger, that a smart contract does not govern the request (Fig. 1 and para 54, line 1-25 and para 110, line 1-34; TSMS system receives a request from a requestor to access a service and determine that the requestor may or may not be authorized based on the smart delegation contract in the blockchain database);
after determining the smart contract does not govern the request (Fig. 1 and para 54, line 1-25 and para 110, line 1-34; upon determining that the requestor’s request is not authorized based on the smart delegation contract in the blockchain database, redirect the request)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Kempf to provide TSMS system receives a request from a requestor to access a service and determine that the requestor may or may not be authorized based on the smart delegation contract in the blockchain database.  Doing so would provide data center architecture for management of cloud services using smart contracts, as recognized by Kempf. 
Egner teaches receive a validation decision for the request, wherein the validation decision is -30-Docket No. 20190441 provided from a main transaction control system for the application service layer network (col. 10, line 15-34 and col. 25, line 63-67; MEC system receives a validation message from the remote authentication server in response to the request, where interconnected devices can be communicated via applications including application-specific integrated circuit); 
initiate a positive response to the request when the validation decision approves the request (col. 26, line 32-55; MEC grants the requested network access to the client information handling system when the validation message indicates a valid request); and 
initiate a denial response to the request when the validation decision disapproves the request (col. 27, line 38-67 and col. 28, line 1-9; MEC denies the requested network access to the client information handling system when the message indicates an invalid request).
Regarding claim 19, Egner and Kempf teach computer product of claim 18.
Egner teaches publish another record of one of the positive response or the denial response in the distributed ledger, wherein the other record includes the policy information supporting the validation decision (col. 3, line 47-67 and col. 28, line 10-42; block chain data record may describe each previous attempt, such as IMSI used to gain access, whether that access was successful, and whether security flags are associated with the requesting client information handling system).
Regarding claim 20, Egner and Kempf teach computer product of claim 18.
Egner does not teach intercept the request and divert the request to from an application platform to the distributed transaction control system.
Kempf teaches intercept the request and divert the request to from an application platform to the distributed transaction control system (para 47, line 1-36 and para 48, line 1-30; communication interface receives requests from application and send the request to the service access authorization manager 112 of the TSMS system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Kempf to provide communication interface receives requests from application and send the request to the service access authorization manager 112 of the TSMS system.  Doing so would provide data center architecture for management of cloud services using smart contracts, as recognized by Kempf. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Padmanabhan (US Pub. 2019/0238316) discloses receives a request to add a new block to a blockchain, the request specifying one of a plurality of transaction types and the host selects one of a plurality of consensus protocols for validating the request to add the new block to the blockchain; Padmanabhan (US Pub. 2019/0236598) discloses receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain; Shao et al. (US Pub. 2019/0253239) discloses receiving, by a contract updates management system, an update request indicating a change to a smart contract, the change being a proposed update to the smart contract, determining, by executing an updates smart contract within the contract updates management system, whether conditions are met for updating the smart contract to incorporate the change.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492